DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 9/18/2020, the applicants have filed a response: claims 1, 7 and 14 have been amended.  Claims 1 – 20 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S. Publication 2009/0125581) (Schneider hereinafter), Naveh et al. (U.S. Publication 2016/0352775) (Naveh hereinafter), Wang et al. (U.S. Publication 2012/0041752) (Wang hereinafter) (Identified by Applicant in IDS) and Follis et al. (U.S. Publication 2008/0120622) (Follis hereinafter) in view of Zhang et al. (U.S. Publication 2011/0282940) (Zhang hereinafter) and Bardasz et al. (U.S. Patent 5,689,711) (Bardasz hereinafter).

          generating a user interface of an application with at least one interactive user interface element that accepts user input to modify a script [“the user interface module 210 generates a user interface (e.g., a graphical user interface, a text editor, etc.) to allow users (e.g., system administrator) to modify the script generated,” ¶ 0025];
          receiving a request comprising the user input that modifies the script to produce a modified script [“the script may be modified to meet different needs in testing the application,” ¶ 0025; suggests receipt of user modification].
          Schneider does not explicitly disclose but Naveh discloses as a result of determining that the request is not blacklisted [“The block engine 234 can include hardware and/or a combination of hardware and programming to block a domain call determined to exceed at least one of the modified user specific cap of the amount of domain calls to the specific domain by the specific user over the period of time and the modified global cap of the amount of domain calls to the specific domain by the plurality of users of the load test SaaS application over the period of time. Blocking can include blocking a request from a user, blocking the execution of a script from the user, and/or blocking a particular domain call of a number of domain calls requested by a user.” ¶ 0061; suggesting that unblocked domain calls are allowed to proceed after determining status, with blocked calls mapping to blacklisted inputs].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider and Naveh available before the effective filing date of the claimed 
          Schneider and Naveh do not explicitly disclose but Wang discloses executing a sandboxed thread of the application based at least in part on a command to execute the modified script [“the script engine instantiates a runtime corresponding to the script language for processing the user input through the script,” ¶ 0018; “instantiating a sandbox process, the script engine being executed within the sandbox process,” ¶ 0006; “The user input is provided as input the to IME extension framework (508). The IME extension framework processes the user input by executing a script to process the user input and return one or more candidates to the IME engine (510),” ¶ 0107];
          causing the sandboxed thread to execute the modified script [“instantiating a sandbox process, the script engine being executed within the sandbox process,” ¶ 0006];
          providing a request to a scripting service [“providing the user input to a script engine,” ¶ 0005];
          receiving data from the scripting service [“selecting a script from a plurality of scripts electronically stored in a script repository, processing the user input through the script using the script engine to generate one or more candidates,” ¶ 0005];
providing the one or more candidates to an IME engine,” ¶ 0005; “The script engine hosts the runtime of a script language interpreter to run one or more scripts stored in the Script repository, and return results. The sandbox process executes the script engine in a secure environment. The IPC mechanism enables communication between the IME engine and the sandbox process.” ¶ 0062].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider and Naveh to include the capability of an input method editor as taught by Wang, thereby providing a mechanism to enhance system usability by flexible, user-friendly method of script execution.
          Schneider, Naveh and Wang do not explicitly disclose but Follis discloses as a result of determining that a number of requests associated with a user exceeds a threshold over an interval, throttling the sandboxed thread by buffering the request for a defined interval of time [“A method for automatic throttling of work producers by actively monitoring the amount and rate at which work is both produced and consumed relative to a threshold value, the consumer thread can calculate the subset of the `N` threads which can be placed in a temporary sleep condition, wherein the duration of sleep is determined to give the consumer thread processing time to catch up,” Abstract]
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang and Follis available before the effective filing date of the 
          Schneider, Naveh, Wang and Follis do not explicitly disclose but Zhang discloses by at least storing the data in a location accessible to the main thread of the application [“A web worker is a script that runs in the background within the browser, independently of any user interface scripts.” ¶ 0009; “the local data storage accessible by the web workers can include a client application, such as a Structured Query Language (SQL) database, which can store application-specific data. One of ordinary skill in the art will recognize, however, that the shared data can be stored in many different types of databases and/or storage applications, and thus the present invention should not be limited to SQL databases. This allows the web worker to share data storage with other web workers and/or the main thread,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis and Zhang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang and Follis to include the capability of sharing data between scripts and main threads as taught by Zhang, thereby providing a mechanism to enhance system usability by flexible data sharing between concurrent system threads.
a method and apparatus is provided for converting the APIs in a modeling system into associative APIs that, when called from a user interface or as part of a larger program during a modeling session, generate a graph representing the dependencies between the API functions called during the modeling session, the arguments to the APIs, and the results of the API functions. From the dependency graph, the present invention allows a user to: (1) change inputs to the graph and have only the affected functions be re-executed; (2) generate a non-proprietary computer program that represents the structural dependency of the graph, and that when executed, produces the same result as the modeling session that created the graph; (3) view the graph to visualize the dependencies; (4) edit the graph to alter the dependency structure of the model; and (5) edit the graph to change the API functions used to generate the model,” col. 4, line 56 – col. 5, line 5].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang and Bardasz available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis and Zhang to include the capability of data visualization as taught by Bardasz, thereby providing a mechanism to 
9.    	As per claim 4, Schneider, Naveh, Wang, Follis, Zhang and Bardasz teach the computer-implemented method of claim 1.  Zhang further teaches wherein the sandboxed thread comprises a web worker associated with the application [“A web worker is a script that runs in the background within the browser, independently of any user interface scripts.” ¶ 0009].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis and Zhang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang and Follis to include the capability of sharing data between scripts and main threads as taught by Zhang, thereby providing a mechanism to enhance system usability by flexible data sharing between concurrent system threads.
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang and Bardasz in further view of Lewis (U.S. Patent 8,528,083) (Lewis hereinafter).
11.    	As per claim 2, Schneider, Naveh, Wang, Follis, Zhang and Bardasz teach the computer-implemented method of claim 1.  Schneider, Naveh, Wang, Follis, Zhang and Bardasz do not explicitly disclose but Lewis discloses wherein the sandboxed thread comprises at least one thread of the application isolated from an execution of other components of the application [“One or more applications executing on the computing system may need to execute identified untested or untrusted code securely. For example, a computing system can enable and use a secure sandbox to execute the identified untested or untrusted code. The computing system can execute the identified code separately from other code in order to prevent the identified code from performing unwanted or, in some cases, malicious tasks in the computing system. A client application running on a host computing system can set up the secure sandbox and use it to execute the identified code.”  col. 1, lines 16 – 25].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Bardasz and Lewis available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Bardasz to include the capability of isolating threads within applications as taught by Lewis, thereby utilizing a construct commonly applied in the art to efficiently manage the execution of threads.
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang and Bardasz in further view of Hosmer (U.S. Patent 8,219,380) (Hosmer hereinafter) (Identified by Applicant in IDS).
13.    	As per claim 3, Schneider, Naveh, Wang, Follis, Zhang and Bardasz teach the computer-implemented method of claim 1.  Schneider, Naveh, Wang, Follis, Zhang and Bardasz do not explicitly disclose but Hosmer discloses wherein transmitting the request to the scripting service further comprises generating the request based at least in part on a library included in the application [“development application 520 may rely on library 514 to interpret model 500 to generate and AJAX (Asynchronous Javascript and XML)-based application in HTML (labeled as HTML/JS application 522) that utilizes the "Adult" object to validate results input via a form or other element generated in a web browser," col. 8, lines 20 - 25].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Bardasz and Hosmer available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Bardasz to include the capability of generating an AJAX-based application as taught by Hosmer, thereby utilizing a construct commonly applied in the art to efficiently manage the execution of threads.
14.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang and Bardasz in further view of Portnoy et al. (U.S. Publication 2014/0245134) (Portnoy hereinafter) (Identified by Applicant in IDS).
15.    	As per claim 5, Schneider, Naveh, Wang, Follis, Zhang and Bardasz teach the computer-implemented method of claim 1.  Schneider, Naveh, Wang, Follis, Zhang and Bardasz do not explicitly disclose but Portnoy discloses wherein the computer-implemented method further comprises providing the sandboxed thread with a serialized copy of the script for execution [“on the sending end (i.e., a "hosting" iframe) complex executable scripts (e.g., JavaScript or other scripting language), or portions  of those scripts, are automatically transformed by the Remotable Contract Implementation into annotated serialized text that are then transmitted by a logical server associated with the hosting iframe via the postMessage channel to the receiving end (i.e., a logical client associated with a "target" iframe)  where it is deserialized and transformed back into complex executable scripts for execution or use by the target iframe,” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Bardasz and Portnoy available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Bardasz to include the capability of using serialization to pass data and scripts as taught by Portnoy, thereby providing a mechanism to share data between entities without requiring a pre-defined, common data format.
16.    	As per claim 6, Schneider, Naveh, Wang, Follis, Zhang, Bardasz and Portnoy teach the computer-implemented method of claim 5.  Portnoy further teaches de-serializing the serialized copy of the script; and providing the additional information to the main thread of the application based at least in part on the result [“on the sending end (i.e., a "hosting" iframe) complex executable scripts (e.g., JavaScript or other scripting language), or portions of those scripts, are automatically transformed by the Remotable Contract Implementation into annotated serialized text that are then transmitted by a logical server associated with the hosting iframe via the postMessage channel to the receiving end (i.e., a logical client associated with a "target" iframe)  where it is deserialized and transformed back into complex executable scripts for execution or use by the target iframe,” ¶ 0023]; and determining additional information based at least in part on a result of de-serializing the serialized copy of the script [“the Remotable Contract Implementation enables multiple iframes in one or more browser windows on the same machine to pass complex information including data, executable code, etc., between those iframes using the browser's postMessage channel,” ¶ 0022].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Bardasz and Portnoy available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Bardasz to include the capability of using serialization to pass data and scripts as taught by Portnoy, thereby providing a mechanism to share data between entities without requiring a pre-defined, common data format.
17.	Claims 7, 10 – 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis and Zhang in view of Mann et al. (U.S. Publication 2015/0113458) (Mann hereinafter).
18.    	As per claim 7, Schneider teaches a system, comprising:
          one or more processors [Processor 402, fig. 4]; and
          memory [Machine-Accessible Storage Medium 430, fig. 4] that stores computer-executable instructions that, upon execution, cause the one or more processors to:
          generate a user interface of an application with a first interactive user interface element that accepts user input to modify a script [“the user interface module 210 generates a user interface (e.g., a graphical user interface, a text editor, etc.) to allow users (e.g., system administrator) to modify the script generated,” ¶ 0025];
the script may be modified to meet different needs in testing the application,” ¶ 0025; suggests receipt of user modification].
          Schneider does not explicitly disclose but Naveh discloses as a result of determining that the request is not blacklisted [“The block engine 234 can include hardware and/or a combination of hardware and programming to block a domain call determined to exceed at least one of the modified user specific cap of the amount of domain calls to the specific domain by the specific user over the period of time and the modified global cap of the amount of domain calls to the specific domain by the plurality of users of the load test SaaS application over the period of time. Blocking can include blocking a request from a user, blocking the execution of a script from the user, and/or blocking a particular domain call of a number of domain calls requested by a user.” ¶ 0061; suggesting that unblocked domain calls are allowed to proceed after determining status, with blocked calls mapping to blacklisted inputs].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider and Naveh available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider to include the capability of identifying blocked calls as taught by Naveh, thereby providing a mechanism to enhance system integrity by determining user calls that may act to degrade system performance.
          Schneider and Naveh do not explicitly disclose but Wang discloses execut(ing) the modified script within a sandboxed thread of the application [“the script engine instantiates a runtime corresponding to the script language for processing the user input through the script,” ¶ 0018; “instantiating a sandbox process, the script engine being executed within the sandbox process,” ¶ 0006; “The user input is provided as input the to IME extension framework (508). The IME extension framework processes the user input by executing a script to process the user input and return one or more candidates to the IME engine (510),” ¶ 0107];
          provid(ing) the request to a scripting service, the request generated based at least in part on an operation of the script [“providing the user input to a script engine,” ¶ 0005];
          obtain(ing), from the scripting service, data stored in a structured format [“selecting a script from a plurality of scripts electronically stored in a script repository, processing the user input through the script using the script engine to generate one or more candidates, and providing the one or more candidates to an IME engine,” ¶ 0005; “the actions further include generating a first candidate list including a first set of candidates, generating a second candidate list including a second set of candidates, the second set of candidates including the one or more candidates generated using the script engine, combining at least a portion of the first set of candidates and at least a portion of the second set of candidates to provide a third candidate list, and displaying the third candidate list on the user device,” ¶ 0014].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by 
          Schneider, Naveh and Wang do not explicitly disclose but Follis discloses as a result of determining that a number of requests associated with a user exceeds a threshold over an interval, throttling the sandboxed thread by buffering the request for a defined interval of time [“A method for automatic throttling of work producers by actively monitoring the amount and rate at which work is both produced and consumed relative to a threshold value, the consumer thread can calculate the subset of the `N` threads which can be placed in a temporary sleep condition, wherein the duration of sleep is determined to give the consumer thread processing time to catch up,” Abstract]
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang and Follis available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh and Wang to include the capability of automatic throttling of work producers as taught by Follis, thereby providing a mechanism to enhance system performance and integrity by managing system throughput to avoid overrunning of system resource limitations.
          Schneider, Naveh, Wang and Follis do not explicitly disclose but Zhang discloses at a location accessible to the application [“A web worker is a script that runs in the background within the browser, independently of any user interface scripts.” ¶ 0009; “the local data storage accessible by the web workers can include a client application, such as a Structured Query Language (SQL) database, which can store application-specific data. One of ordinary skill in the art will recognize, however, that the shared data can be stored in many different types of databases and/or storage applications, and thus the present invention should not be limited to SQL databases. This allows the web worker to share data storage with other web workers and/or the main thread,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis and Zhang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang and Follis to include the capability of sharing data between scripts and main threads as taught by Zhang, thereby providing a mechanism to enhance system usability by flexible data sharing between concurrent system threads.
          Schneider, Naveh, Wang, Follis and Zhang do not explicitly disclose but Mann discloses modify(ing) a second user interface element of the application based at least in part on the data and the input [“the navigation platform 109 determines one or more interactions with the at least one first user interface element to cause, at least in part, a presentation of one or more other segments of the routing information. Accordingly, the navigation platform 109 causes, at least in part, an updating of the at least one second user interface element based, at least in part, on the presentation of the one or more other segments of the routing information. In one embodiment, the at least one user interface element, the at least one second user interface, or a combination thereof is a sub-window of the user interface element,” ¶ 0034].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang and Mann available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis and Zhang to include the capability of data visualization as taught by Mann, thereby providing a mechanism to enhance system usability by implementing a variable display mechanism based on user selections.
19.	As per claim 10, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the system of claim 7.  Wang further teaches generat(ing) the request based at least in part on a set of instructions included in the application for generating application programming interface calls [“callback function instructs the IME engine to display candidates using an API,” ¶ 0099].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider and Naveh to include the capability of an input method editor as taught by Wang, thereby providing a mechanism to enhance system usability by flexible, user-friendly method of script execution.
20.    	As per claim 11, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the system of claim 7.   Zhang further teaches wherein the sandboxed thread is a web A web worker is a script that runs in the background within the browser, independently of any user interface scripts.” ¶ 0009].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis and Zhang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang and Follis to include the capability of sharing data between scripts and main threads as taught by Zhang, thereby providing a mechanism to enhance system usability by flexible data sharing between concurrent system threads.
21.    	As per claim 12, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the system of claim 7.  Wang further teaches where the first interactive user interface element is caused to be displayed by a thread of the application [“instantiating a sandbox process, the script engine being executed within the sandbox process,” ¶ 0006; “The user input is provided as input the to IME extension framework (508). The IME extension framework processes the user input by executing a script to process the user input and return one or more candidates to the IME engine (510),” ¶ 0107].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider and Naveh to include the capability of an input method editor as taught by Wang, thereby providing a mechanism to enhance system usability by flexible, user-friendly method of script execution.
FIG. 1 is a diagram of a system capable of causing a presentation of one or more segments of routing information in multiple user interface elements of a user interface for user selection, and causing an update of the multiple user interface elements based on the selection,” ¶ 0028].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang and Mann available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis and Zhang to include the capability of data visualization as taught by Mann, thereby providing a mechanism to enhance system usability by implementing a variable display mechanism based on user selections.
22.    	As per claim 13, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the system of claim 7.  Wang further teaches wherein the sandboxed thread is provided by an operating system executed by the system [“The sandbox leverages the security provided by the particular operating system to allow code execution that cannot make persistent changes to the computer or access information that is confidential. The architecture and exact assurances that the sandbox provides are dependent on the operating system.” ¶ 0085].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by 
23.    	As per claim 14, Schneider teaches a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least:
          generate a user interface of an application associated with a scripting service, wherein the application includes at least one interactive user interface element that accepts user input to modify a script [“the user interface module 210 generates a user interface (e.g., a graphical user interface, a text editor, etc.) to allow users (e.g., system administrator) to modify the script generated,” ¶ 0025];
          receive a request comprising an input through the at least one user interface element that modifies the script [“the script may be modified to meet different needs in testing the application,” ¶ 0025; suggests receipt of user modification].
          Schneider does not explicitly disclose but Naveh discloses as a result of determining that the request is not blacklisted [“The block engine 234 can include hardware and/or a combination of hardware and programming to block a domain call determined to exceed at least one of the modified user specific cap of the amount of domain calls to the specific domain by the specific user over the period of time and the modified global cap of the amount of domain calls to the specific domain by the plurality of users of the load test SaaS application over the period of time. Blocking can include blocking a request from a user, blocking the execution of a script from the user, and/or blocking a particular domain call of a number of domain calls requested by a user.” ¶ 0061; suggesting that unblocked domain calls are allowed to proceed after determining status, with blocked calls mapping to blacklisted inputs].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider and Naveh available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider to include the capability of identifying blocked calls as taught by Naveh, thereby providing a mechanism to enhance system integrity by determining user calls that may act to degrade system performance.
          Schneider and Naveh do not explicitly disclose but Wang discloses execut(ing) the modified script in an isolated process of the application [“the script engine instantiates a runtime corresponding to the script language for processing the user input through the script,” ¶ 0018; “instantiating a sandbox process, the script engine being executed within the sandbox process,” ¶ 0006; “The user input is provided as input the to IME extension framework (508). The IME extension framework processes the user input by executing a script to process the user input and return one or more candidates to the IME engine (510),” ¶ 0107];
          provid(ing) the request to the scripting service, the request based at least in part on execution of the script [“providing the user input to a script engine,” ¶ 0005];
          obtain(ing) data generated at least in part by the scripting service as a result of the scripting service processing the request [“selecting a script from a plurality of scripts electronically stored in a script repository, processing the user input through the script using the script engine to generate one or more candidates, and providing the one or more candidates to an IME engine,” ¶ 0005].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider and Naveh to include the capability of an input method editor as taught by Wang, thereby providing a mechanism to enhance system usability by flexible, user-friendly method of script execution.
          Schneider, Naveh and Wang do not explicitly disclose but Follis discloses as a result of determining that a number of requests associated with a user exceeds a threshold over an interval, throttling the sandboxed thread by buffering the request for a defined interval of time [“A method for automatic throttling of work producers by actively monitoring the amount and rate at which work is both produced and consumed relative to a threshold value, the consumer thread can calculate the subset of the `N` threads which can be placed in a temporary sleep condition, wherein the duration of sleep is determined to give the consumer thread processing time to catch up,” Abstract]
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang and Follis available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh and Wang to include the capability of automatic throttling of work producers as taught by Follis, thereby providing a mechanism to 
          Schneider, Naveh, Wang and Follis do not explicitly disclose but Zhang discloses the data stored by the scripting service in a location accessible to the application [“A web worker is a script that runs in the background within the browser, independently of any user interface scripts.” ¶ 0009; “the local data storage accessible by the web workers can include a client application, such as a Structured Query Language (SQL) database, which can store application-specific data. One of ordinary skill in the art will recognize, however, that the shared data can be stored in many different types of databases and/or storage applications, and thus the present invention should not be limited to SQL databases. This allows the web worker to share data storage with other web workers and/or the main thread,” ¶ 0041].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis and Zhang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang and Follis to include the capability of sharing data between scripts and main threads as taught by Zhang, thereby providing a mechanism to enhance system usability by flexible data sharing between concurrent system threads.
          Schneider, Naveh, Wang, Follis and Zhang do not explicitly disclose but Mann discloses modify(ing) the at least one user interface element based at least in part on the data [“the navigation platform 109 determines one or more interactions with the at least one first user interface element to cause, at least in part, a presentation of one or more other segments of the routing information. Accordingly, the navigation platform 109 causes, at least in part, an updating of the at least one second user interface element based, at least in part, on the presentation of the one or more other segments of the routing information. In one embodiment, the at least one user interface element, the at least one second user interface, or a combination thereof is a sub-window of the user interface element,” ¶ 0034].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang and Mann available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis and Zhang to include the capability of data visualization as taught by Mann, thereby providing a mechanism to enhance system usability by implementing a variable display mechanism based on user selections.
24.    	As per claim 18, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the non-transitory computer-readable storage medium of claim 14.  Wang further teaches wherein the instructions that cause the computer system to obtain the data further include instructions that cause the computer system to obtain the data from one or more other services as a result of the scripting service processing the request [“processing the user input through the script includes the actions of establishing a network connection with a web-based service, providing at least a portion of the user input to the web-based service, and receiving a response from the web-based service, the response having been generated based on the at least a portion of the user input, and the one or more candidates including the response,” ¶ 0013].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider to include the capability of an input method editor as taught by Wang, thereby providing a mechanism to enhance system usability by flexible, user-friendly method of script execution.
25.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang and Mann in further view of Portnoy.
26.    	As per claim 8, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the system of claim 7.  Wang further teaches instantiating an isolated executing environment to execute the sandboxed thread; and providing the serialized script to the sandboxed thread. [“wherein the script engine instantiates a runtime corresponding to the script language for processing the user input through the script,” ¶ 0018; “The script engine hosts the runtime of a script language interpreter to run one or more scripts stored in the script repository, and return results. The sandbox process executes the script engine in a secure environment.” ¶ 0062].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh and Wang available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider and Naveh to include the capability of an input method editor as taught by 
          Schneider, Naveh, Wang, Follis, Zhang and Mann do not explicitly disclose but Portnoy discloses causing a thread of the application to serialize the script to result in a serialized script [“on the sending end (i.e., a "hosting" iframe) complex executable scripts (e.g., JavaScript or other scripting language), or portions  of those scripts, are automatically transformed by the Remotable Contract Implementation into annotated serialized text that are then transmitted by a logical server associated with the hosting iframe via the postMessage channel to the receiving end (i.e., a logical client associated with a "target" iframe),” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Mann and Portnoy available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Wang, Follis, Zhang and Mann to include the capability of using serialization to pass data and scripts as taught by Portnoy, thereby providing a mechanism to share data between entities without requiring a pre-defined, common data format.
27.    	As per claim 9, Schneider, Naveh, Wang, Follis, Zhang, Mann and Portnoy teach the system of claim 8.  Portnoy further teaches determin(ing) additional data based at least in part on the data in the structured format [“the Remotable Contract Implementation enables multiple iframes in one or more browser windows on the same machine to pass complex information including data, executable code, etc., between those iframes using the browser's postMessage channel,” ¶ 0022]; and on the sending end (i.e., a "hosting" iframe) complex executable scripts (e.g., JavaScript or other scripting language), or portions of those scripts, are automatically transformed by the Remotable Contract Implementation into annotated serialized text that are then transmitted by a logical server associated with the hosting iframe via the postMessage channel to the receiving end (i.e., a logical client associated with a "target" iframe)  where it is deserialized and transformed back into complex executable scripts for execution or use by the target iframe,” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Mann and Portnoy available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Mann to include the capability of using serialization to pass data and scripts as taught by Portnoy, thereby providing a mechanism to share data between entities without requiring a pre-defined, common data format.
28.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang and Mann in further view of Kaskel et al. (U.S. Patent 8,468,600) (Kaskel hereinafter)
29.    	As per claim 15, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the non-transitory computer-readable storage medium of claim 14.  Schneider, Naveh, Wang, Follis, Zhang and Mann do not explicitly disclose but Kaskel discloses execut(ing) an operating system level processing thread lacking an interface with a thread of the application [“When an interrupt or syscall/sysenter is detected that should be passed on to the kernel (such as an approved operating system call or a timer interrupt), the IDTR is restored to the original value Supplied by the operating system, the stack is modified to insure that control will be returned to the driver after the interrupt or syscall/sysenter is processed, and then control is passed to the operating system kernel.” col. 3, lines 4 – 10].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Mann and Kaskel available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Mann to include the capability of handling instructions received from a sandboxed thread of execution as taught by Kaskel, thereby enhancing system security and reliability by separating the execution of trusted and untrusted code.
30.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang and Mann in further view of Cooke et al. (U.S. Publication 2013/0212603) (Cooke hereinafter)
31.    	As per claim 16, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the non-transitory computer-readable storage medium of claim 14.  Schneider, Naveh, Wang, Follis, Zhang and Mann do not explicitly disclose but Cooke discloses wherein the request comprises an application programming interface call associated with a user of the application [“Step S110, which includes receiving an API request, functions to receive account activity relating to API resource usage. Receiving an API request preferably includes recording, recognizing, and/or receiving activity associated with each account (e.g., user or developer) associated with the telephony platform,” ¶ 0021].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Mann and Cooke available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis and Mann to include the capability of managing concurrent events as taught by Cooke, thereby enhancing system operability by handling concurrency in a more efficient manner.
32.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhang, Mann and Cooke in further view of Li et al. (U.S. Publication 2005/0065881) (Li hereinafter)
33.    	As per claim 17, Schneider, Naveh, Wang, Follis, Zhang, Mann and Cooke teach the non-transitory computer-readable storage medium of claim 16.  Schneider, Naveh, Wang, Follis, Zhang, Mann and Cooke do not explicitly disclose but Li discloses authenticat(ing) the application programming interface call to the scripting service [“Upon verifying that the merchant is enabled for API use, a CGI (common gateway interface) command (script) is executed on the service's server to interpret the consumer's service cookie,” ¶ 0025].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Mann and Li available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Wang, Follis, Zhang and Mann to include the .
34.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhan and Mann in further view of Kleingon (U.S. Publication 2011/0246690) (Kleingon hereinafter)
35.    	As per claim 19, Schneider, Naveh, Wang, Follis, Zhang and Mann teach the non-transitory computer-readable storage medium of claim 14.  Schneider, Naveh, Wang, Follis, Zhang and Mann do not explicitly disclose but Kleingon discloses modifying the at least one user interface element is performed by the thread [“As one of the threads run by component 1820, for example, thread 1821 desires to update the GUI control on screen 1852, thread 1821 sends a message to the thread master having string ID "GuiUpdatingThread" 1814 (the sending is denoted by arrow 1832).” ¶ 0327].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Mann and Kleingon available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang and Mann to include the capability of using threads to modify user interfaces as taught by Kleingon, thereby enhancing system efficiency by directly updating user interface displays via dedicated threads.
36.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider, Naveh, Wang, Follis, Zhan and Mann in further view of Kleingon and Portnoy.
on the sending end (i.e., a "hosting" iframe) complex executable scripts (e.g., JavaScript or other scripting language), or portions  of those scripts, are automatically transformed by the Remotable Contract Implementation into annotated serialized text that are then transmitted by a logical server associated with the hosting iframe via the postMessage channel to the receiving end (i.e., a logical client associated with a "target" iframe),” ¶ 0023].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Schneider, Naveh, Wang, Follis, Zhang, Mann, Kleingon and Portnoy available before the effective filing date of the claimed invention, to modify the capability of script generation and modification as disclosed by Schneider, Naveh, Wang, Follis, Zhang, Mann and Kleingon to include the capability of using serialization to pass data and scripts as taught by Portnoy, thereby providing a mechanism to share data between entities without requiring a pre-defined, common data format.
Response to Arguments
38.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193